WiNBORNE, J.
It appears from the record that the agency agreement between Manufacturing Lumbermen’s Underwriters of date 12 August, 1936, is in writing. It further appears from answer of defendant that the practice in regard to his remitting for premiums collected “was by agreement with the company.” Thus it would seem that “the practice” is controlled by agreement, and the only agreement, as the record now stands, is the written agreement of 12 August, 1936, which is not before us. Hence, upon the present record, we are constrained to hold that there is error in the admission of the oral testimony of defendant to which exception is taken by plaintiff. Accordingly, there must be a
New trial.